                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:07-CR-66 JCM (GWF)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     MAURICE DONNELL COOPER,
               11                                         Defendant(s).
               12
                             Presently before the court is pro se defendant Maurice Cooper’s motion for appointment
               13
                      of counsel. (ECF No. 121).
               14
                             Also before the court is Cooper’s “request to take judicial notice of statement.” (ECF
               15
                      No. 120).
               16
                      I.     Background
               17
                             On June 6, 2007, Cooper was convicted of three counts of bank robbery and one count of
               18
                      attempted bank robbery. (ECF Nos. 1, 25). On September 28, 2007, he was sentenced to 140
               19
                      months custody to be followed by 36 months of supervised release per count, to run
               20
                      concurrently. (ECF Nos. 35, 39). Restitution in the amount of $3,505.00 and a mandatory
               21
                      assessment of $400.00 were also imposed. (ECF Nos. 35, 39).
               22
                             Cooper now requests that the court appoint him counsel (ECF No. 121) and take judicial
               23
                      notice of several “statements of facts” included in his request for judicial notice (ECF No. 120).
               24
                      II.    Legal Standard
               25
                             Ordinarily, “[t]he failure of a moving party to include points and authorities in support of
               26
                      the motion constitutes a consent to denying the motion.” LCR 47-3. However, “the standard
               27
                      practice of federal courts is to interpret filings by pro se litigants liberally and to afford greater
               28

James C. Mahan
U.S. District Judge
                1     latitude as a matter of judicial discretion.” Ricotta v. California, 4 F. Supp. 2d 961, 986 (S.D.
                2     Cal. 1998). On the other hand, this court “lacks the power to act as a party’s lawyer, even for pro
                3     se litigants.” Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007).
                4     III.      Discussion
                5               In his motion for appointment of counsel, Cooper argues that the probation office has
                6     “failed to keep appropriate records” regarding his supervised release, such that appointment of
                7     counsel is appropriate based on the “complexities of the case.” (ECF No. 121). In addition, he
                8     argues that the denial of appointed counsel “would amount to a denial of due process.” Id.
                9               In his “request to take judicial notice of statement,” Cooper details several past
              10      interactions with the probation office. (ECF No. 120). Of relevance to his request for judicial
              11      notice, he contends that his probation officer, Brianna King, presented him with a packet titled
              12      “Declaration of Defendant or Offender Net Worth & Cash Flow Statements,” which he was
              13      ordered to complete and return to King by November 18, 2019. Id. Cooper contends that he
              14      could not complete the packet by November 18 because “amendments were made to 18 U.S.C.
              15      [§§] 3663(A)(1)(B)(i), 3664(d)(3) and 3664(F)(2), and Rule 32(b)(4)(F),” and he needed time to
              16      review said amendments. Id. He requests that the court take judicial notice of this contention.
              17      Id.
              18                In construing Cooper’s motion for appointment of counsel and request for judicial notice
              19      liberally, the court finds that both should be denied. The court cannot create grounds for
              20      appointment from whole cloth and it cannot take judicial notice of “facts” that are subject to
              21      reasonable dispute and not generally known within the court’s jurisdiction. See FED. R. EVID.
              22      201(b).
              23                The court is unable to determine what, if any, relief Cooper is requesting or otherwise
              24      intends to request. Cooper does not cite any authority indicating that he has a right to counsel for
              25      the type of motion he has filed or for the relief he is attempting to request. Further, he has
              26      provided no argument for why his inability to complete the packet in a timely manner should be
              27      judicially noticed. Accordingly, the court denies Cooper’s motion for appointment of counsel
              28      and “request to take judicial notice of statement.”

James C. Mahan
U.S. District Judge                                                   -2-
                1     IV.   Conclusion
                2           Accordingly,
                3           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Cooper’s motion for
                4     appointment of counsel (ECF No. 121) be, and the same hereby is, DENIED.
                5           IT IS FURTHER ORDERED that Cooper’s “request to take judicial notice of statement”
                6     (ECF No. 120) be, and the same hereby is, DENIED.
                7           DATED December 5, 2019.
                8                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                              -3-
